 

COLLATERAL ADMINISTRATION AGREEMENT

 

This COLLATERAL ADMINISTRATION AGREEMENT (this “Agreement”) dated as of February
24, 2012 is made by and among KCAP Funding (the “Issuer”), Kohlberg Capital
Corporation (“Kohlberg”), in its capacity as portfolio manager (the “Portfolio
Manager”), Credit Suisse AG, Cayman Islands (“CS”), in its capacity as Senior
Commitment Party (as defined in the Note Purchase Agreement (as defined below))
and The Bank of New York Mellon Trust Company, National Association (the
“Bank”), in its capacities as Collateral Administrator (the “Collateral
Administrator”) and Collateral Agent (the “Collateral Agent”). Capitalized terms
not otherwise defined in this Agreement shall have the meanings set forth in the
Note Purchase Agreement.

 

WITNESSETH:

 

WHEREAS, the Issuer intends to acquire, from time to time, Collateral Debt
Obligations selected by the Portfolio Manager and approved by the Senior
Commitment Party with financing provided by the Senior Commitment Party and
Junior Noteholder pursuant to the Note Purchase Agreement, dated as of February
24, 2012, between the Issuer, CS, in its capacities as Senior Commitment Party
and Senior Noteholder, Kohlberg, in its capacities as Junior Noteholder and
Portfolio Manager, Credit Suisse Securities (USA) LLC, in its capacity as
Arranger, and the Bank, in its capacities as Collateral Agent and Collateral
Administrator (such agreement, the “Note Purchase Agreement”);

 

WHEREAS, the Collateral Administrator shall receive, hold in safekeeping and
release Collateral Debt Obligations purchased by the Issuer and all interest
(including paid and unpaid accrued interest, premiums and fees, without
duplication) amounts, principal amounts and other amounts received on account of
the Collateral Debt Obligations, and CLO Asset Management Fees and any interest
thereon (collectively, the “Assets”) in accordance with the terms of this
Agreement and the Note Purchase Agreement, and perform certain administrative
functions relating to the Collateral Debt Obligations.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows.

 

1.          The Collateral Administrator hereby agrees to accept (a) the
Collateral Debt Obligations from time to time presented to the Collateral
Administrator by the Issuer (or the Portfolio Manager on its behalf), (b) the
CLO Asset Management Fees, (c) any proceeds of the foregoing and (d) any
financing amounts from time to time presented to the Collateral Administrator by
the Senior Commitment Party or the Junior Noteholder, and agrees to hold,
release and transfer the same in accordance with the provisions of this
Agreement and the Note Purchase Agreement.

 

2.          The Collateral Administrator shall, on or prior to the date of this
Agreement, establish four segregated, non-interest bearing trust accounts in the
name of the Collateral Agent for the benefit of the Secured Parties, which shall
be designated as (a) an interest account with the account number [  ] (the
“Interest Account”), (b) a principal account with the account number [  ] ( the
“Principal Account”), (c) a collateralized loan obligation asset management fees
account with account number [  ] (the “CLO Asset Management Fees Account”) and
(d) a custodial account with the account number [  ] (the “Custody Account,” and
together with the Interest Account, Principal Account and the CLO Asset
Management Fees Account, the “Accounts”). Any interest, premiums and fees
accrued on and other income on the Collateral Debt Obligations shall be held in
the Interest Account. Any principal payments or redemption amounts with respect
to the Collateral Debt Obligations shall be held in the Principal Account. Any
CLO Asset Management Fees and any interest thereon shall be held in the CLO
Asset Management Fees Account. Unless a Termination Event has occurred, the
Collateral Administrator will release funds on deposit in the CLO Asset
Management Fees Account at the direction of the Portfolio Manager. Any financing
amounts received from the Senior Commitment Party or the Junior Noteholder shall
be credited to the Principal Account prior to the application of such amount to
the purchase of Collateral Debt Obligations in accordance with the Note Purchase
Agreement. Any Collateral Debt Obligations purchased by the Issuer shall be held
in the Custodial Account. Any amounts received with respect to the Collateral
Debt Obligations and any CLO Asset Management Fees shall be invested by the
Collateral Administrator in the JPMorgan US Dollar Treasury Liquidity Fund,
unless otherwise specified in writing jointly by the Portfolio Manager and the
Senior Commitment Party. The Collateral Administrator shall not be liable for
losses on any investments made by it pursuant to and in compliance with such
instructions. Wire instructions with respect to the Collateral Administrator are
listed in Section II of Exhibit A to the Note Purchase Agreement.

 

 

 

 

3.           (a)          The Collateral Administrator represents and warrants
that it is a bank or trust company that in the ordinary course of business
maintains securities accounts for others and in that capacity has established
the Accounts and qualifies as a “securities intermediary” as defined in Article
8 of the Uniform Commercial Code, as in effect from time to time in the State of
New York (the “UCC”) and will maintain the Accounts as “securities accounts” as
defined in Article 8 of the UCC.

 

(b)          The Collateral Administrator agrees that:

 

(i)          the Collateral Administrator will treat the Collateral Agent as the
“entitlement holder” within the meaning of the UCC, entitled to exercise the
rights that comprise the financial assets credited to the Accounts;

 

(ii)         following a Termination Event, the Collateral Administrator will
act only on entitlement orders or other instructions with respect to the
Accounts originated by the Collateral Agent and no other person;

 

(iii)        the Collateral Administrator will treat all property credited to
any Account as a “financial asset” for purposes of Article 8 of the UCC;

 

(iv)         the Collateral Administrator has no notice of any adverse claim
with respect to any “financial asset” credited to any Account; and

 

(v)          any security interest or right of set-off in favor of the
Collateral Administrator with respect to any Account will be subordinate to the
Priority of Payments.

 

(c)          Following a Termination Event, the Collateral Agent will act solely
upon the direction of the Controlling Party with respect to amounts on deposit
in or credited to each Account and in accordance with the Note Purchase
Agreement.

 

(d)          The Collateral Administrator and the Collateral Agent will be
deemed to have knowledge of a Termination Event only if they receive actual
notice or have actual knowledge of such Termination Event.

 

(e)          The parties hereto agree that “securities intermediary’s
jurisdiction” for the purposes of Section 8-110 of the UCC shall be the State of
New York. The parties hereto further agree that with respect to any Account the
law applicable to all the issues in Article 2(1) of The Hague Convention on the
Law Applicable to Certain Rights in Respect of Securities Held with an
Intermediary shall be the law of the State of New York.

 

2

 

 

4.          The Collateral Administrator shall hold the Assets in safekeeping as
custodian and shall release and transfer the Assets only in accordance with the
provisions of the Note Purchase Agreement and this Agreement. If the Refinancing
Date occurs, on the Refinancing Date, Collateral Debt Obligations held in the
Custodial Account, CLO Asset Management Fees held in the CLO Asset Management
Fees Account and any remaining proceeds to be retained by the Issuer after
application of the Priority of Payments shall be released and transferred in
accordance with written instructions from the Portfolio Manager and the Senior
Commitment Party.

 

5.          The Collateral Administrator shall be obligated only for the
performance of such duties as are specifically set forth in this Agreement and
the Note Purchase Agreement and may rely and shall be protected in acting or
refraining from acting on any written notice, request, waiver, consent or
instrument reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties. The Collateral Administrator shall not
be required to risk or expend its own funds in performing its obligations
hereunder. The Collateral Administrator shall have no duty to determine or
inquire into the happening or occurrence of any event or contingency, and it is
agreed that its duties are purely ministerial in nature. The Collateral
Administrator may consult with and obtain advice from legal counsel as to any
provision hereof or its duties hereunder. The Collateral Administrator shall not
be liable for any action taken or omitted by it, except for gross negligence or
willful misconduct, in good faith and reasonably believed by it to be authorized
hereby, nor for action taken or omitted by it in accordance with the advice of
its counsel. Anything in this Agreement notwithstanding, in no event shall the
Collateral Administrator be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Administrator has been advised of such
loss or damage and regardless of the form of action.

 

6.          If the Collateral Administrator receives funds from the Senior
Commitment Party or Junior Noteholder to purchase Collateral Debt Obligations on
behalf of the Issuer, the Collateral Administrator shall remit those funds to
the sellers of such Collateral Debt Obligations upon the written direction of
the Portfolio Manager.

 

7.          The Collateral Administrator shall perform the following functions
with respect to the Assets:

 

(a)          Enter information (as mutually agreed by the Collateral
Administrator, the Portfolio Manager and the Senior Commitment Party) regarding
each acquired Collateral Debt Obligation into the Collateral Administrator’s
loan tracking system;

 

(b)          Make adjustments on a daily basis to the loan tracking system to
account for principal and interest payments received on the Collateral Debt
Obligations;

 

(c)          Provide the Senior Commitment Party and the Portfolio Manager
electronic access to all documents, information, notices, requests and any other
correspondence received from the agent banks with respect to the Collateral Debt
Obligations;

 

(d)          Prepare and deliver the Collateral Reports and any other
information relating to the Assets as required by the Note Purchase Agreement;

 

(e)          Keep full and accurate books and records relating to the Assets and
stamp or otherwise mark such books and records in such manner as the Senior
Commitment Party may reasonably require; and

 

3

 

 

(f)          Take such other actions with respect to the Assets as may be
reasonably required by the Note Purchase Agreement or may be reasonably
requested by the Senior Commitment Party and agreed to by the Collateral
Administrator, which agreement shall not be unreasonably withheld.

 

8.          The Collateral Administrator may at any time resign hereunder by
giving written notice of its resignation to the Issuer, the Senior Commitment
Party and the Portfolio Manager at least thirty (30) days prior to the date
specified for such resignation to take effect, and upon the effective date of
such resignation, the Assets hereunder shall be delivered by it to such person
as may be designated in writing by the Senior Commitment Party, whereupon all
the Collateral Administrator’s obligations hereunder shall cease and terminate.
If no such person shall have been designated by such date and an instrument of
acceptance by a successor Collateral Administrator shall not have been delivered
to the Collateral Administrator, the Issuer, the Senior Commitment Party and the
Portfolio Manager within thirty (30) days after giving such notice of
resignation, the Collateral Administrator may petition any court of competent
jurisdiction for the appointment of a successor Collateral Administrator. The
Collateral Administrator’s sole responsibility thereafter shall be to keep
safely all Assets then held by it and to deliver the same to a person designated
in writing by the Senior Commitment Party or in accordance with the direction of
a final order or judgment of a court of competent jurisdiction.

 

9.          The Issuer (the “indemnifying party”) agrees to indemnify, defend
and hold the Bank, its officers, directors, employees and agents (each, an
“indemnified party”) harmless from and against any and all losses, claims,
damages, demands, expenses and costs, causes of action, judgments or liabilities
that may be incurred by the Bank, its officers, directors, employees and agents
arising directly or indirectly out of or in connection with the Bank’s
acceptance or appointment as Collateral Administrator hereunder and its other
capacities under the Note Purchase Agreement, including the reasonable
out-of-pocket legal costs and expenses as such expenses are incurred (including,
without limitation, the expenses of any experts, counsel or agents) of
investigating, preparing for or defending itself against any action, claim or
liability in connection with its performance hereunder. In no event, however,
shall the Issuer be obligated to indemnify the Bank and save the Bank harmless
from any fees, expenses, charges and/or liabilities incurred by the Bank as a
result of its own willful misconduct or gross negligence.

 

Promptly after receipt by an indemnified party under this paragraph 9 of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing of the commencement thereof. In case any such
action shall be brought against an indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and to assume the defense thereof, with counsel
reasonably satisfactory to the indemnified party who may, subject to the
following sentence, be counsel to the indemnifying party. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnified party shall have the right to participate in
such action and to retain its own counsel, but the indemnifying party shall not
be liable to such indemnified party hereunder for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof, unless (i) the Issuer
has agreed in writing to pay such fees and expenses or (ii) the Issuer shall
have failed to employ counsel reasonably satisfactory to the indemnified party
in a timely manner or (iii) the indemnified party shall have been advised by
counsel that representation of the indemnified party by counsel provided by the
Issuer pursuant to the foregoing would be inappropriate due to an actual or
potential conflicting interest between the Issuer and the indemnified party,
including situations in which there are one or more legal defenses available to
the indemnified party that are different from or additional to those available
to the Issuer; provided, however, that the Issuer shall not, in connection with
any one such action or proceeding or separate but substantially similar actions
or proceedings arising out of the same general allegations, be liable for the
fees and expenses of more than one separate firm of attorneys at any time for
all indemnified parties, except to the extent that local counsel, in addition to
its regular counsel, is required in order to effectively defend against such
action or proceeding. No indemnified party may consent to the terms of any
compromise or settlement of any action without the prior consent of the Issuer.
If the indemnifying party does not notify the indemnified party in writing,
within 45 days (or such shorter period within which a timely answer or response
must be filed) after the receipt of notice of the commencement of any action,
that the indemnifying party elects to undertake the defense thereof, then such
indemnified party shall have the right to contest the claim or (with the prior
written consent of the indemnifying party, which consent shall not be withheld
unreasonably) settle or compromise the claim and the indemnifying party will pay
the indemnified party in immediately available funds for all out-of-pocket
expenses (including the reasonable fees and expenses of counsel and other
experts and agents) and all other losses, claims, damages, demands, costs,
judgments or liabilities actually paid by such indemnified party, all as
aforesaid.

 

4

 

 

10.         The Issuer warrants and represents to the Collateral Administrator
that the Collateral Administrator has no duty to withhold any federal or state
income tax, local or state property tax, local or state sales or use taxes, or
any other tax by any taxing authority arising from its custody of the Assets.
The Issuer agrees to indemnify the Collateral Administrator fully for any tax
liability, penalties or interest incurred by the Collateral Administrator
arising hereunder and agrees to pay in full any such tax liability together with
penalty and interest if any tax liability is ultimately assessed against the
Collateral Administrator for any reason as a result of its actions hereunder
(except for the Collateral Administrator’s individual income tax liability
arising from the income from its fees).

 

11.         The Issuer agrees to pay the Bank for the services rendered by it
pursuant to the provisions of this Agreement and the Note Purchase Agreement as
set forth in a separate fee letter between the Bank and the Issuer. Except as
otherwise noted, this fee covers account acceptance, set up and termination
expenses, plus usual and customary related administrative services such as
safekeeping, investment, collection and distribution of assets, including normal
record-keeping/reporting requirements and any legal expenses related to the
arrangement in addition to other activities and duties expressly agreed to
herein or in the Note Purchase Agreement. Any additional services beyond the
receipt, investment and payment of funds specified in this Agreement or the
services specified in the Note Purchase Agreement, or activities requiring
excessive administrator time or out-of-pocket expenses, shall be deemed
extraordinary expenses for which related costs, transaction charges and
additional fees will be billed at the Bank’s standard charges for such items.

 

The Issuer’s obligation to pay the Bank’s indemnities, fees and expenses shall
survive the termination of this Agreement and the resignation of the Collateral
Administrator.

 

12.         The Collateral Administrator shall have no liability for losses
arising from any cause beyond its control, including but not limited to, the
act, failure or neglect of any agent, attorney or correspondent selected with
due care by the Collateral Administrator; any delay, error, omission or default
of any mail, email, telegraph, cable or wireless agency or operator; or the acts
or edicts of any government or governmental agency or other group or entity
exercising governmental powers. In no event shall the Collateral Administrator
be responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services, it being understood that the Collateral Administrator shall use
reasonable best efforts which are consistent with accepted practices in the
industry to maintain performance.

 

13.         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

5

 

 

14.         This Agreement shall remain in full force and effect until the
earlier to occur of (a) the transfer of all of the Assets in accordance with
Paragraph 4 above, and (b) a court of competent jurisdiction finally disposing
of the rights and obligations of the parties pursuant to the provisions hereof.
The parties hereto shall not be bound by any modification, amendment,
termination, cancellation, rescission or supersession of this Agreement unless
the same shall be in writing and signed by each of the parties hereto.

 

15.         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

16.         Any corporation or association into which the Collateral
Administrator may be merged or converted or with which it may be consolidated,
or any corporation or association resulting from any merger, conversion or
consolidation to which the Collateral Administrator shall be a party, or any
corporation or association to which all or substantially all of the corporate
trust business of the Collateral Administrator may be sold or otherwise
transferred, shall be the successor Collateral Administrator hereunder without
any further act.

 

17.         Notwithstanding any other provision of this Agreement, the parties
hereto may not, prior to the date that is one year (or, if longer, the then
applicable preference period) plus one day after termination of this Agreement
or, in the event securities of the Issuer are issued pursuant to or in respect
of the Refinancing Transaction, the payment in full of all such notes institute
against, or join any other individual or entity in instituting against the
Issuer, any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, or other proceedings under Cayman Islands bankruptcy
laws, United States federal or state bankruptcy laws, or any similar laws.

 

None of the directors, officers, incorporators, shareholders, partners, agents
or employees of the Issuer shall be personally liable for any of the obligations
of the Issuer under this Agreement. Notwithstanding anything to the contrary
contained herein, the Issuer’s sole source of funds for payment of all amounts
due hereunder shall be the Collateral, and, upon application of the proceeds of
the Collateral in accordance with the terms and under the circumstances
described herein, no recourse shall be had against the Issuer for any amounts
still outstanding by the Issuer and all obligations of, and any claims against,
the Issuer arising from this Agreement or any transactions contemplated hereby
shall be extinguished and shall not thereafter revive.

 

The provisions of this Paragraph 17 shall survive the termination of this
Agreement and resignation of the Collateral Administrator.

 

18.         THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR THE NOTE
PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OF THE PARTIES HERETO AND THERETO.
THE PARTIES HERETO HEREBY AGREE THAT THEY WILL NOT SEEK TO CONSOLIDATE ANY SUCH
LITIGATION WITH ANY OTHER LITIGATION IN WHICH A JURY TRIAL HAS NOT OR CANNOT BE
WAIVED. THE PROVISIONS OF THIS SECTION 18 HAVE BEEN FULLY NEGOTIATED BY THE
PARTIES HERETO AND SHALL BE SUBJECT TO NO EXCEPTIONS. EACH PARTY ACKNOWLEDGES
AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS
PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH PARTY
ENTERING INTO THIS AGREEMENT AND THE NOTE PURCHASE AGREEMENT.

 

6

 

 

19.         The Bank, in its capacity as Collateral Administrator, agrees to
accept and act upon instructions or directions pursuant to this Agreement sent
by unsecured email, facsimile transmission or other similar unsecured electronic
methods, provided, however, that each party providing such instructions or
directions shall provide to the Bank an incumbency certificate listing persons
designated to provide such instructions or directions, which incumbency
certificate shall be amended whenever a person is added or deleted from the
listing. If such party elects to give the Bank email or facsimile instructions
(or instructions by a similar electronic method) and the Bank in its discretion
elects to act upon such instructions, the Bank’s reasonable understanding of
such instructions shall be deemed controlling. The Bank shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Bank’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a subsequent written
instruction. Each party hereto agrees to assume all risks arising out of the use
of such electronic methods to submit instructions and directions to the Bank,
including without limitation the risk of the Bank acting on unauthorized
instructions, and the risk of interception and misuse by third parties. Any
party providing such instructions acknowledges and agrees that there may be more
secure methods of transmitting such instructions than the method(s) selected by
it and agrees that the security procedures (if any) to be followed in connection
with its transmission of such instructions provide to it a commercially
reasonable degree of protection in light of its particular needs and
circumstances.

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Collateral
Administration Agreement to be executed as of the day and year first hereinabove
written.

 

  KCAP FUNDING       By: /s/ Cleveland Stewart     Name:   Cleveland Stewart  
Title:     Director       CREDIT SUISSE AG, CAYMAN ISLANDS,   as Senior
Commitment Party       By: /s/ Bik Kwan Chung      Name:   Bik Kwan Chung  
Title:     Authorized Signatory       By: /s/ Louis J. Impellizeri    
Name:   Louis J. Impellizeri   Title:     Authorized Signatory       KOHLBERG
CAPITAL CORPORATION,   as Portfolio Manager       By: /s/ Dayl W. Pearson    
Name:   Dayl W. Pearson   Title:     Chief Executive Officer  
              Kohlberg Capital Corporation        The Bank of New York Mellon
Trust   Company, National Association,   as Collateral Administrator       By:
/s/ MARIA D. CALZADO     Name:   MARIA D. CALZADO   Title:     Vice President

 



 

